 

Exhibit 10.16

 

No. 2015-C-C-___

 

ARKADOS GROUP, INC.

 

COMMON STOCK PURCHASE WARRANT

 

THE WARRANT REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND IS SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. THIS WARRANT MAY NOT BE
SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL, REASONABLY
ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT.

 

WARRANT CERTIFICATE

 

THIS WARRANT CERTIFICATE (the "Warrant Certificate") certifies that for value
received, _______________ (the "Holder"), is the owner of this warrant (the
"Warrant"), which entitles the Holder to purchase at any time on or before the
Expiration Date (as defined below) ___________________ (_________) shares (the
"Warrant Shares") of fully paid non-assessable shares of the common stock (the
"Common Stock") of ARKADOS GROUP, INC., a Delaware corporation (the "Company"),
at a purchase price per Warrant Share of One Dollar ($1.00) (the "Purchase
Price"), in lawful money of the United States of America by bank or certified
check, subject to adjustment as hereinafter provided or by cashless exercise as
provided in Section 2(a). This Warrant is issued for services rendered by Holder
to Company.

 

1.WARRANT; PURCHASE PRICE.

 

This Warrant shall entitle the Holder to purchase the Warrant Shares at the
Purchase Price. The Purchase Price and the number of Warrant Shares evidenced by
this Warrant Certificate are subject to adjustment as provided in Article 6.

 



 

 

 

2.EXERCISE; EXPIRATION DATE.

 

(a)          This Warrant is exercisable, at the option of the Holder, at any
time after the date of issuance and on or before the Expiration Date (as defined
below) by (i) delivering to the Company written notice of exercise (the
"Exercise Notice"), stating the number of Warrant Shares to be purchased
thereby, accompanied by bank or certified check payable to the order of the
Company for the Warrant Shares being purchased or (ii) presentation and
surrender of this Warrant to the Company at its principal executive offices with
a written notice of the holder's intention to effect a cashless exercise,
including a calculation of the number of shares of Common Stock to be issued
upon such exercise in accordance with the terms hereof (a "Cashless Exercise. In
the event of a Cashless Exercise, in lieu of paying the Exercise Price in cash,
the holder shall surrender this Warrant for that number of shares of Common
Stock determined by multiplying the number of Warrant Shares to which it would
otherwise be entitled by a fraction, (x) the numerator of which shall be the
difference between the closing market price per share of the Common Stock on the
last business day prior to the date the exercise is delivered to the Company
(the “Current Market Price”) and the Purchase Price and (y) the denominator of
which shall be the Current Market Price per share of Common Stock. Within ten
(10) business days of the Company's receipt of the Exercise Notice accompanied
by the consideration for the Warrant Shares being purchased, or a Cashless
Exercise, the Company shall instruct its transfer agent to issue and deliver to
the Holder a certificate representing the Warrant Shares being purchased. In the
case of exercise for less than all of the Warrant Shares represented by this
Warrant Certificate, the Company shall cancel this Warrant Certificate upon the
surrender thereof and shall execute and deliver a new Warrant Certificate for
the balance of such Warrant Shares.

 

(b)          Expiration. The term "Expiration Date" shall mean 5:00 p.m., New
York time, on the third (3rd) anniversary of the date set forth in the signature
block of this Warrant or if such date in the State of New York shall be a
holiday or a day on which banks are authorized to close, then 5:00 p.m., New
York time, the next following day which in the State of New York is not a
holiday or a day on which banks are authorized to close.

 

3.RESTRICTIONS ON TRANSFER.

 

(a)          Restrictions. This Warrant, and the Warrant Shares or any other
security issuable upon exercise of this Warrant may not be assigned,
transferred, sold, or otherwise disposed of unless (i) there is in effect a
registration statement under the Act covering such sale, transfer, or other
disposition or (ii) the Holder furnishes to the Company an opinion of counsel,
reasonably acceptable to counsel for the Company, to the effect that the
proposed sale, transfer, or other disposition may be effected without
registration under the Act, as well as such other documentation incident to such
sale, transfer, or other disposition as the Company's counsel shall reasonably
request.

 

(b)          Legend. Any Warrant Shares issued upon the exercise of this Warrant
shall bear substantially the following legend:

 



2

 

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. The shares have been acquired for investment
and may not be offered, sold or otherwise transferred in the absence of an
effective registration statement and with respect to the shares or an exemption
from the registration requirements of said act that is then applicable to the
shares, as to which a prior opinion of counsel acceptable to the issuer or
transfer agent may be required.”

 

4.RESERVATION OF SHARES.

 

The Company covenants that it will at all time reserve and keep available out of
its authorized Common Stock, solely for the purpose of issuance upon exercise of
this Warrant, such number of shares of Common Stock as shall then be issuable
upon the exercise of this Warrant. The Company covenants that all shares of
Common Stock which shall be issuable upon exercise of this Warrant shall be duly
and validly issued and fully paid and non-assessable and free from all taxes,
liens, and charges with respect to the issue thereof.

 

5.LOSS OR MUTILATION.

 

If the Holder loses this Warrant, or if this Warrant is stolen, destroyed or
mutilated, the Company shall issue an identical replacement Warrant upon the
Holder's delivery to the Company of a customary agreement to indemnify the
Company for any losses resulting from the issuance of the replacement Warrant.

 

6.PROVISIONS REGARDING ADJUSTMENTS TO STOCK.

 

(a)          Stock Dividends, Subdivisions and Combinations. If at any time the
Company shall:

 

(i)          take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend payable in, or other distribution of,
additional shares of Common Stock,

 

(ii)        subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or

 

(iii)       combine its outstanding shares of Common Stock into a smaller number
of shares of Common Stock,

 

then (A) the number of shares of Common Stock for which this Warrant is
exercisable into immediately after the occurrence of any such event shall be
adjusted to equal the number of shares of Common Stock which a record holder of
the same number of shares of Common Stock for which this Warrant is exercisable
into immediately prior to the occurrence of such event would own or be entitled
to receive after the happening of such event, and (B) the Purchase Price shall
be adjusted to equal (x) the current Purchase Price immediately prior to the
adjustment multiplied by the number of shares of Common Stock for which this
Warrant is exercisable into immediately prior to the adjustment divided by (y)
the number of shares of Common Stock for which this Warrant is exercisable into
immediately after such adjustment.

 



3

 

 

(b)          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price, the Company, at its expense,
shall promptly compute such adjustment or readjustment in accordance with the
terms hereof and prepare and furnish to the Holder a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written request
at any time of the Holder, furnish or cause to be furnished to such holder a
like certificate setting forth (i) such adjustments and readjustments, (ii) the
Purchase Price at the time in effect for this Warrant and (iii) the number of
shares of Common Stock and the amount, if any, or other property which at the
time would be received upon the exercise of this Warrant.

 

(c)          Notices of Record Date. In the event of any fixing by the Company
of a record date for the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend) or other distribution, any shares of Common Stock or other
securities, or any right to subscribe for, purchase or otherwise acquire, or any
option for the purchase of, any shares of stock of any class or any other
securities or property, or to receive any other right, the Company shall mail to
the Holder at least thirty (30) days prior to the date specified therein, a
notice specifying the date on which any such record is to be taken for the
purpose of such dividend, distribution or rights, and the amount and character
of such dividend, distribution or right.

 

(d)          Merger, Consolidation, etc. In case of any capital reorganization
or any reclassification of the capital stock of the Company or in case of the
consolidation or merger of the Company with another corporation (or in the case
of any sale, transfer, or other disposition to another corporation of all or
substantially all the property, assets, business, and goodwill of the Company),
the Holder of this Warrant shall thereafter be entitled to purchase the kind and
amount of shares of capital stock which this Warrant entitled the Holder to
purchase immediately prior to such capital reorganization, reclassification of
capital stock, consolidation, merger, sale, transfer, or other disposition; and
in any such case appropriate adjustments shall be made in the application of the
provisions of this Section 6 with respect to rights and interests thereafter of
the Holder of this Warrant to the end that the provisions of this Section 6
shall thereafter be applicable, as near as reasonably may be, in relation to any
shares or other property thereafter purchasable upon the exercise of this
Warrant.

 

(e)          Fractional Shares. No certificate for fractional shares shall be
issued upon the exercise of this Warrant, but in lieu thereof the Company shall
purchase any such fractional shares calculated to the nearest cent or round up
the fraction to the next whole share.

 

(f)          Rights of the Holder. The Holder of this Warrant shall not be
entitled to any rights of a shareholder of the Company in respect of any Warrant
Shares purchasable upon the exercise hereof until such Warrant Shares have been
paid for in full and issued to it. As soon as practicable after such exercise,
the Company shall deliver a certificate or certificates for the number of full
shares of Common Stock issuable upon such exercise, to the person or persons
entitled to receive the same.

 

7.RepResentations and Warranties.

 

The Holder, by acceptance of this Warrant, represents and warrants to, and
covenants and agrees with, the Company as follows:

 



4

 

 

(a)          The Warrant is being acquired for the Holder's own account for
investment and not with a view toward resale or distribution of any part
thereof, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.

 

(b)          The Holder is aware that the Warrant is not registered under the
Act or any state securities or blue sky laws and, as a result, substantial
restrictions exist with respect to the transferability of the Warrant and the
Warrant Shares to be acquired upon exercise of the Warrant.

 

(c)          The Holder is an accredited investor as defined in Rule 501(a) of
Regulation D under the Act and is a sophisticated investor familiar with the
type of risks inherent in the acquisition of securities such as the Warrant, and
its financial position is such that it can afford to retain the Warrant and the
Warrant Shares for an indefinite period of time without realizing any direct or
indirect cash return on this investment.

 

8.NO IMPAIRMENT.

 

The Company shall not by any action including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefore upon such exercise
immediately prior to such increase in par value, (b) take all such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non assessable shares of Common Stock upon the
exercise of this Warrant, and (c) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant. Upon the request of Holder, the Company will at
any time during the period this Warrant is outstanding acknowledge in writing,
in form satisfactory to Holder, the continuing validity of this Warrant and the
obligations of the Company hereunder.

 

9.NO REGISTRATION RIGHTS.

 

There are no registration rights associated with this Warrant or the underlying
Warrant Shares when issued.

 

10.SUPPLYING INFORMATION.

 

The Company shall cooperate with Holder and each holder of Warrant Shares in
supplying such information pertaining to the Company as may be reasonable
necessary for such Holder and each holder of Warrant Shares to complete and file
any information reporting forms presently or hereafter required by the
Securities and Exchange Commission as a condition to the availability of an
exemption from the Act for the sale of Warrant Shares.

 



5

 

 

11LIMITATION OF LIABILITY.

 

No provision hereof, in the absence of affirmative action by Holder to purchase
shares of Common Stock, and no enumeration herein of the rights or privileges of
Holder hereof, shall give rise to any liability of Holder for the purchase price
of any Common Stock or as a stockholder of the Company, whether such liability
is asserted by the Company or by creditors of the Company.

 

12MISCELLANEOUS.

 

(a)          Transfer Taxes; Expenses. The Holder shall pay any and all
underwriters' discounts, brokerage fees, and transfer taxes incident to the sale
or exercise of this Warrant or the sale of the underlying shares issuable
hereunder, and shall pay the fees and expenses of any special attorneys or
accountants retained by it.

 

(b)          Successors and Assigns. Subject to compliance with the provisions
of Section 3, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Holder. The provisions of this Warrant are intended to be for the
benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder.

 

(c)          Notice. Any notice or other communication required or permitted to
be given to the Company shall be in writing and shall be delivered by certified
mail with return receipt or delivered in person against receipt, addressed to
the Company at 211 Warren Street, Suite 320, Newark, New Jersey 07103.

 

(d)          Governing Law. This Warrant Certificate shall be governed by, and
construed in accordance with, the internal laws of the State of New Jersey,
without reference to the conflicts of laws provisions thereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed as of the date set forth below.

 

  Arkados Group, Inc.           By:  /s/ Terrence DeFranco     Name: Terrence
DeFranco     Title: CEO

 

Issuance Date: November 18, 2015

 

6

 

 

ARKADOS GROUP, INC.

 

FORM OF EXERCISE OF WARRANT

 

No. 2015-C-C-____

□ The undersigned hereby elects to exercise this Warrant as to _____________
shares of the Common Stock of Arkados Group, Inc., a Delaware corporation,
covered thereby. Enclosed herewith is a bank or certified check in the amount of
$_____________ payable to the Company.

 

Delivery of exercise notice requiring a payment by check must be by national
courier (Fedex, UPS, etc.) to:

Arkados Group, Inc.

211 Warren Street, Suite 320,

Newark, NJ 07103

Attn: Terrence DeFranco

□ The undersigned hereby elects to effect a cashless exercise of this Warrant as
to _____________ shares. The Company is authorized to deduct from the requested
number exercised and to issue me that number of shares of its Common Stock
determined by the formula set forth in Section 2(a) of the Warrant.

 

Please note: if the exercise involves a cashless exercise for the entire amount
(i.e. no cash due the Company), please execute this notice in blue ink, scan and
email to the Company’s general counsel via email at
generalcounsel@arkadosgroup.com.

 

The shares should be sent to me at the address provided below.

 

Date:                 (Signature)                   Name (Printed):            
        Address:                                   Social Security Number (for
individual holder) or Employer Identification Number (Tax ID) (for entity):    
       

 



7

